Name: Commission Regulation (EEC) No 246/93 of 4 February 1993 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 2. 93 Official Journal of the European Communities No L 28/33 COMMISSION REGULATION (EEC) No 246/93 of 4 February 1993 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies concerned by the countries concerned by the Caribbean Basin Initiative ; Whereas, to simplify the tender procedure, the location and characteristics of the wine placed on sale as well as certain specific conditions figuring previously in a separate notice should henceforth be mentioned in the Annex to the Regulation on tendering ; Whereas Commission Regulation (EEC) No 3821 /92 provides for the use of the agricultural conversion rate in force on the day before the date of publication of the notice of invitation to tender for converting the payments and guarantees concerned into national currencies ; whereas as a result of the insertion of this notice into the Annex to the Regulation on tendering the agricultural conversion rate to be used is that in force on the day before the publication of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 1 780/89 (4), as last amended by Regulation (EEC) No 3821 /92 (*), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies *, Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the French and Italian intervention agencies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third countries for end use as motor fuel ; whereas these countries should be given an assurance of greater continuity of supply ; Whereas the invitations to tender opened by this Regulation relate to certain third countries where there is some guarantee that exports of vinous alcohol will not disturb their markets in alcohol and spirituous beverages ; whereas the amount of and detailed rules for the release of the performance security may be adapted accordingly ; Whereas sales should be organized separately for dispatch to certain countries in Central America and to Caribbean countries covered by the Caribbean Basin Initiative, in particular to take account of certain extra costs resulting from the difference in distance and the possibilities of securing onward or return freight in the countries HAS ADOPTED THIS REGULATION : Article 1 1 . Two individual sales by invitation to tender Nos 92/93 to 93/93 shall be held of a total quantity of 250 000 hi of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian and French intervention agencies. Each of the individual invitations to tender Nos 92/93 and 93/93 shall cover 125 000 hi of alcohol at 100 % vol. 2. The alcohol offered for sale :  shall be for export to outside the European Economic Community,  must be imported into and dehydrated in one of the following third countries :  St Christopher and Nevis,  Haiti,  Bahamas,  Dominican Republic,  Antigua and Barbuda,  Dominica,  British Virgin Islands and Montserrat, (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 346, 15. 12. 1988, p. 7. 0 OJ No L 178, 24. 6. 1989, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 24. No L 28/34 Official Journal of the European Communities 5 . 2. 93  Jamaica,  St Lucia,  St Vincent, including the Northern Grenadines,  Barbados,  Trinidad and Tobago,  Grenada, including the Southern Grenadines,  Aruba,  Netherlands Antilles : Curasao, Bonaire, St Eustace, Saba and the southern part of St Martin,  Guyana,  Virgin Islands of the United States,  must be used only as motor fuel. Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. Article 3 The sales shall take place in accordance with Regulation (EEC) No 1780/89, and in particular Articles 10 to 17 and 29 to 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency s stores when the successful tenderer furnishes proof that that quantity has been placed under customs supervision in the territory of one of the third countries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 33 (3) (b) of Regulation (EEC) No 1780/89 . In addition, to be admissible, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in one of these countries and to export it for use solely in the motor fuel sector. Article 4 Notwithstanding Article 14 of Regulation (EEC) No 1780/89, the closing date for the submission of tenders shall be the tenth day following the date of publication of this Regulation. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1993. For the Commission Rene STEICHEN Member of the Commission No L 28/355. 2. 93 Official Journal of the European Communities ANNEX INDIVIDUAL INVITATION TO TENDER No 92/93 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Reference number of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol ITALY Flli Palma Canosa di Puglia 3 000 35 Neutral Sodime Qualiano 3 000 36 Of good flavour Bertolino Sicilia 7 000 35 Neutral Di Lorenzo Ponte di Valleceggi 10 000 35 Raw alcohol Sapis Materdomini 5 000 39 Raw alcohol Sodime Qualiano 2 500 39 Raw alcohol Di Trani Napoli 5 000 35 Raw alcohol De Luca Novoli 5 000 35 Raw alcohol Rodi Castel San Georgio 10 000 35 Raw alcohol Carzino Novoli 2 000 35 Raw alcohol Balice Valenzano 5 000 36 Raw alcohol Del Salento Nocera 4 400 39 Raw alcohol Fedele di Maggio Fragagnano 600 35 Raw alcohol Total 62 500 FRANCE Deulep Saint-Gilles-du-Gard 38 888 35 Raw alcohol + 92 % Provence Mazout Saint-Louis-du-Rh6ne 23 612 36 Raw alcohol + 92% Total 62 500 Grand total 125 000 No L 28/36 Official Journal of the European Communities 5. 2. 93 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire or French francs, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 125 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 1 20 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 92/93 EC (alcohol), DG VI-E-3  to be opened only at the meeting of the group', which itself must be enclosed in an enve ­ lope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 15 February 1993. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 92/93/EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 30 of Regulation (EEC) No 1780/89 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the intervention agencies in respect of the quantities of alcohol which concern them :  SAV par dÃ ©lÃ ©gation de lOnivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Libourne Cedex (tel. 57 51 03 03 ; tÃ ©lex : 572 025 ; tÃ ©lÃ ©copie : 57 25 07 25) ;  AIMA, Via Palestra 81 , 1-00185 Roma (tel . : 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; telefax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question. 5. 2. 93 Official Journal of the European Communities No L 28/37 INDIVIDUAL INVITATION TO TENDER No 93/93 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Member State Location Referencenumber of vat Volume in hectolitres of pure alcohol Reference to Regulation (EEC) No 822/87 Type of alcohol 1 . ITALY Bertolino Partinico 13 000 35 Neutral Fedele di Maggio Fragagnana 2 100 35 Raw alcohol Bertolino Partinico 25 000 35 Raw alcohol Flli Russo S. Venerina 1 800 35 + 36 Raw alcohol Enodistil Alcamo 5 000 35 Raw alcohol Cedis SRL Marsala 5 000 36 Raw alcohol Kronion Sciacca 5 000 35 + 36 Raw alcohol Vinum Marsala 5 600 36 Raw alcohol Total 62 500 2. FRANCE Verniers Narbonne 59 661 35 Raw alcohol + 92 % Provence Mazout Saint-Louis-du-Rhone 2 839 36 Raw alcohol +92 % Total 62 500 Grand total 125 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire or French francs, obtain samples of the alcohol offered for sale. Such samples shall be taken by a representative of the intervention agency concerned. II . Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. No L 28/38 Official Journal of the European Communities 5. 2. 93 III . Submission of tenders 1 . Tenders should be submitted for a quantity of 125 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3. Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 93/93 EC (alcohol), DG VI-E-3  to be opened only at the meeting of the group', which itself must be enclosed in an enve ­ lope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 15 February 1993. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 93/93/EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 30 of Regulation (EEC) No 1780/89 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the intervention agencies in respect of the quantities of alcohol which concern them :  SAV par dÃ ©lÃ ©gation de 1 Onivins, zone industrielle, avenue de la BallastiÃ ¨re, boÃ ®te postale 231 , F-33505 Ifibourne Cedex (tel. 57 51 03 03 ; tÃ ©lex : 572 025 ; tÃ ©lÃ ©copie : 57 25 07 25) ;  AIMA, Via Palestre 81 , 1-00185 Roma (tel. : 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; telefax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question.